1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11    MATTHEW TURNER,                            Case No.: 19cv719-LAB (AGS)
12                                Plaintiff,
                                                 ORDER OF DISMISSAL
13    v.
14    JP MORGAN CHASE BANK, N.A.,
15                             Defendant.
16
17         The Court ordered Plaintiff to show cause why this action should not be
18   dismissed after the only named Defendant was dismissed. (Docket no. 13.) If he
19   did not file a response as ordered, the Court cautioned him, this action would be
20   dismissed with prejudice. Plaintiff has not filed any response, and this action is
21   therefore DISMISSED WITH PREJUDICE.
22
23         IT IS SO ORDERED.
24   Dated: September 4, 2019
25
26                                             Hon. Larry Alan Burns
                                               Chief United States District Judge
27
28

                                                1
                                                                           19cv719-LAB (AGS)
